DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7, 8, and 11-21 are pending in the application.
Applicant’s amendment to the claims, filed on December 14, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s amendment to the specification, filed on December 14, 2021, is acknowledged. 
Applicant’s submission of a substitute sequence listing, filed on December 14, 2021, is acknowledged. 
Applicant’s remarks filed on December 14, 2021 in response to the non-final rejection mailed on June 14, 2021 have been fully considered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restriction
Claims 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 3, 2021.

Claims 1, 2, 4, 7, 8, and 11-13 are being examined on the merits to the extent the claims read on the elected species (b), a heteropolymer of a polypeptide having an amino acid sequence with at least 80% sequence identity to SEQ ID NO:6 and a polypeptide having an amino acid sequence with at least 80% sequence identity to SEQ ID NO:8.  

Information Disclosure Statement
Consideration of the information disclosure statement (IDS) submitted on May 6, 2020 was acknowledged in the previous Office action (p. 4, top). However, there is no corresponding annotated copy in the application file. In order to complete the record, a copy of the annotated IDS filed on May 6, 2020 is attached to this Office action.
 
Sequence Compliance
In view of the application papers filed on December 14, 2021, the applicant has perfected the requirements for a sequence listing.

Claim Objections
The objections to claims 6, 8, and 12 for minor informalities are withdrawn in view of the applicant’s instant amendment to the claims.

Claim Rejections - 35 USC § 112(b)
The rejection of claim 8 under 35 U.S.C. 112(b) as being indefinite in the recitation of “claim 1 to 7 claim 1” is withdrawn in view of the applicant’s instant amendment to claim 8 to delete “claim 1 to 7”. 

Claims 1, 2, 4, 7, 8, and 11-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 (claims 2, 4, 7, 8, and 11-13 dependent therefrom) is confusing and incomplete in the recitation of “and wherein the subject” in lines 16-17.   
Claim 7 is indefinite as being dependent from canceled claim 6. Applicant may consider an amendment to amend claim 7 to depend from claim 1.
Claim 12 is indefinite as being dependent from canceled claim 10. Applicant may consider an amendment to amend claim 10 to depend from claim 1.

Claim Rejections - 35 USC § 112(a)
The scope of enablement rejection of claims 1, 2, 4, 7, 8, 12, and 13 under 35 U.S.C. 112(a) is withdrawn in view of the applicant’s amendment to claim 1 to recite “wherein the disease is selected from the group consisting of Acute Lymphoblastic Leukemia ("ALL"), acute myelocytic leukemia, acute myelomonocytic leukemia, chronic lymphocytic leukemia, non-Hodgkin's lymphoma, NK lymphoma, and pancreatic cancer” and the applicant’s corresponding remarks at pp. 7-11.


MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
MPEP § 2163 further states that “[s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant 
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. 
Claim 1 (claims 2, 7, 8, and 11-13 dependent therefrom) is drawn to (in relevant part) a method for treating a subject with a disease treatable by L-asparagine depletion, comprising administering to the subject a composition comprising an endotoxin-free asparaginase isolated from Rhodococcus rhodochrous DAP 96253 cells comprising a heteropolymer of a polypeptide having an amino acid sequence with at least 80% 
Given a broadest reasonable interpretation, the recitation of an endotoxin-free asparaginase isolated from Rhodococcus rhodochrous DAP 96253 cells comprising a heteropolymer of a polypeptide having an amino acid sequence with at least 80% sequence identity to SEQ ID NO:6 and a polypeptide having an amino acid sequence with at least 80% sequence identity to SEQ ID NO:8 is not limited to an asparaginase homologous to Rhodococcus rhodochrous DAP 96253 cells and rather broadly encompasses isolating a recombinanty-produced asparaginase using Rhodococcus rhodochrous DAP 96253 cells as an expression host. As such, the recited asparaginase of claim 1 encompasses any asparaginase comprising a heteropolymer of a polypeptide having an amino acid sequence with at least 80% sequence identity to SEQ ID NO:6 and a polypeptide having an amino acid sequence with at least 80% sequence identity to SEQ ID NO:8.
The specification discloses the actual reduction to practice of a single representative species of a heteropolymer of a polypeptide having an amino acid sequence with at least 80% sequence identity to SEQ ID NO:6 and a polypeptide having an amino acid sequence with at least 80% sequence identity to SEQ ID NO:8 – a nitrile hydratase having asparaginase activity and comprising a first subunit having the amino acid sequence of SEQ ID NO: 6 and a second subunit having the amino acid Curr. Protein Pept. Sci. 18:1-11, 2017; cited on Form PTO-892 mailed on June 14, 2021) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). Also, the reference of Zhang et al. (Structure 26:1474-1485, 2018; cited on Form PTO-892 mailed on June 14, 2021) discloses that even a mutation that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1). The applicant’s attention is also directed to MPEP 2144.08.11.A.4.(c) for a description of additional unpredictable effects of amino acid substitution on the function of a polypeptide. Given what is known in the art about the likely outcome of substitutions on structure, conservation of structure is not necessarily a surrogate for conservation of function. In this case, there is no disclosed correlation between structure and function. While general knowledge in the art may have allowed 

RESPONSE TO REMARKS: The applicant argues the rejection is obviated by the instant amendment to claim 1.
The applicant’s argument is not found persuasive. The applicant’s amendment to claim 1 is acknowledged. However, even in view of the applicant’s amendment, the specification fails to adequately describe the genus of recited asparaginases. According to the specification, SEQ ID NO: 6 and SEQ ID NO: 8 are the α- and β-subunits, respectively, of the isolated and highly purified NHase from induced cells of R. rhodochrous DAP 96253 (p. 9, bottom and p. 10, middle). The specification discloses that sequencing of the α- and β-subunits of the isolated and highly purified NHase from induced cells of R. rhodochrous DAP 96253 shows that the sequences of these subunits is unlike the sequences of other bacterial asparaginases and thus the amino R. rhodochrous DAP 96253 NHase is unique (p. 21, bottom). In this case, neither the specification nor the prior art of record identifies a correlation between the amino acid sequence of the R. rhodochrous DAP 96253 NHase and asparaginase activity. As noted above, given the disclosure of only a single representative species among a genus of sequences with substantial variation and given the absence of an art-recognized or disclosed correlation between structure and function, one of skill in the art would not accept the disclosure of a nitrile hydratase having asparaginase activity and comprising a first subunit having the amino acid sequence of SEQ ID NO: 6 and a second subunit having the amino acid sequence of SEQ ID NO: 8 as being representative of other proteins having asparaginase activity as encompassed by the claims. 
For these reasons, it is the examiner’s position that the specification fails to adequately describe the claimed invention.   

Claim Rejections - 35 USC § 102/103
The rejection of claims 1, 2, and 7 under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pierce et al. (US 7,531,343 B2; cited on the IDS filed on May 3, 2019; hereafter “Pierce”) is withdrawn in view of the applicant’s instant amendment to claim 1 to recite “wherein the disease is selected from the group consisting of Acute Lymphoblastic Leukemia ("ALL"), acute myelocytic leukemia, acute myelomonocytic leukemia, chronic lymphocytic leukemia, non-Hodgkin's lymphoma, NK lymphoma, and pancreatic cancer”. While Pierce discloses administering asparaginase for the treatment of 

Claim Rejections - 35 USC § 103
Claims 1, 2, 7, 8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce (supra) in view of Abribat, T. (US 2016/0060613 A1; cited on Form PTO-892 mailed on June 14, 2021; hereafter “Abribat”). 
As amended, the claims are drawn to a method for treating a subject with a disease treatable by L-asparagine depletion, comprising administering to the subject a composition comprising an endotoxin-free asparaginase isolated from Rhodococcus rhodochrous DAP 96253 cells comprising: 
(a) a heteropolymer of a polypeptide having an amino acid sequence with at least 80% sequence identity to SEQ ID NO:2 and a polypeptide having an amino acid sequence with at least 80% sequence identity to SEQ ID NO:4;
(b) a heteropolymer of a polypeptide having an amino acid sequence with at least 80% sequence identity to SEQ ID NO:6 and a polypeptide having an amino acid sequence with at least 80% sequence identity to SEQ ID NO:8;
(c) a polypeptide having an amino acid sequence with at least 80% sequence identity to SEQ ID NO:10; or 
(d) any combination of (a), (b), or (c);

Regarding claim 1, the reference of Pierce discloses that asparaginase can be effective in the treatment of leukemia. According to Pierce, leukemia cells require an external source of asparagine and administering asparaginase to a patient suffering from leukemia limits the available source of asparagine, thus weakening the leukemia cells and making them more susceptible to chemotherapy (column 2, lines 29-39). Pierce discloses that asparaginase for use in treatment of leukemia is presently obtained from E. coli and Erwinia, however these sources can result in Gram-negative toxins, which is undesirable and teaches using an asparaginase from a microorganism that does not produce gram-negative toxins (column 2, lines 43-55). Pierce discloses inducing asparaginase production by Gram-positive Rhodococcus sp. DAP 96253 cultured in the presence of asparagine (column 12, line 9; column 21, Example 9). Pierce discloses a further step of recovering the desired enzyme activity (column 4, lines 14-17). Given that Rhodococcus sp. DAP 96253 is a gram-positive bacterium, which does not produce endotoxin, the asparaginase produced by Rhodococcus sp. DAP 96253 is considered to be endotoxin free asparaginase. 
Pierce does not explicitly disclose the amino acid sequence of asparaginase produced by Rhodococcus sp. DAP 96253. However, according to MPEP 2112, the inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and the instant specification discloses that asparaginase Rhodococcus sp. DAP 96253 comprises the amino acid sequence of SEQ ID NO: 10 (p. 11, lines 10-18). In the interest of clarity, it is noted that the instant rejection is directed to the non-elected species of (c), a polypeptide having an amino acid sequence with at least 80% sequence identity to SEQ ID NO: 10. However, the species (c) has yet to be searched and examined on the merits as the prior art was identified during a search of the elected species (b).
Regarding claim 2, the term “recombinant” does not structurally and/or functionally distinguish over the asparaginase produced by Rhodococcus sp. DAP 96253 as disclosed by Pierce.
Regarding claim 7, Pierce discloses inducing asparaginase production by Gram-positive Rhodococcus sp. DAP 96253 cultured in the presence of asparagine (column 12, line 9; column 21, Example 9) and discloses the method can comprise a further step of recovering the desired enzyme activity (column 4, lines 14-17).  
Pierce does not disclose the claim 1 limitation Acute Lymphoblastic Leukemia ("ALL"), acute myelocytic leukemia, acute myelomonocytic leukemia, chronic lymphocytic leukemia, non-Hodgkin's lymphoma, NK lymphoma, and pancreatic cancer, and Pierce does not disclose the limitations of claims 8 and 11-13.  
Regarding the claim 1 limitation “Acute Lymphoblastic Leukemia ("ALL")” and claim 11, Abribat teaches L-asparaginases have successfully been used for treatment of ALL in children (paragraph [0004]). 
Regarding claim 8, Abribat teaches conjugating PEG to an asparaginase to increase the circulating half life of the asparaginase (paragraph [0018]). 
Erwinia L-asparaginase to a patient with a previous hypersensitivity to E. coli L-asparaginase (claim 67). 
Regarding claim 13, Abribat teaches administering PEG-conjugated asparaginase at a dose that depletes L-asparagine to undetectable levels for a period of about 3 days to about 10 days (paragraph [0123]).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to combine the teachings of Pierce and Abribat to modify Pierce according to Abribat, i.e., to treat ALL in children, to conjugate the Rhodococcus sp. DAP 96253 asparaginase with PEG, to administer PEG-conjugated Rhodococcus sp. DAP 96253 asparaginase to a patient with a previous hypersensitivity to E. coli L-asparaginase, and administering PEG-conjugated Rhodococcus sp. DAP 96253 asparaginase at a dose that depletes L-asparagine to undetectable levels for a period of about 3 days to about 10 days. One would have been motivated to and would have had a reasonable expectation of success to modify Pierce according to Abribat because Pierce discloses Rhodococcus sp. DAP 96253 asparaginase for treatment of leukemia and Abribat provides additional guidance regarding treatment using asparaginase (Abribat teaches using asparaginase for treatment of ALL), guidance regarding a beneficial modification of asparaginase (conjugating PEG to an asparaginase to increase the circulating half life of the asparaginase), and guidance regarding administration of asparaginase (administering PEG-conjugated asparaginase to a patient with a previous hypersensitivity to E. coli asparaginase and administering PEG-conjugated asparaginase at a dose that depletes asparagine to undetectable levels for a period of 

RESPONSE TO REMARKS: The applicant argues that cited prior art cannot account for all the limitations of claim 1. 
The applicant’s argument is not found persuasive. The applicant’s remarks fail to identify the limitation(s) of claim 1 that is/are not taught or suggested by the combination of Pierce and Abribat. Contrary to the applicant’s position, all limitations of claim 1 have been addressed in the rejection and for the reasons stated above, the claimed method would have been prima facie obvious to one of ordinary skill in the art.
The applicant further argues that the claimed method possess a surprising and unexpected result not taught or suggested in the prior art. More specifically, the applicant argues that asparaginase from Rhodococcus rhodochrous was found to be endotoxin free and did not induce hypersensitivity asparaginases from E. coli or Erwinia bacteria. According to the applicant, before their discovery that hypersensitivity was caused by trace endotoxin, there was no motivation to utilize asparaginases from E. coli or Erwinia bacteria in disease treatment or to seek out endotoxin-free sources of asparaginase as the trace amounts were neither known nor known to be a problem. 
The applicant’s argument is not found persuasive. The applicant’s alleged surprising result appears to be that the asparaginase from Rhodococcus rhodochrous does not comprise endotoxin as compared to asparaginases from E. coli or Erwinia bacteria. To establish an unexpected result, MPEP 716.02(e) states that the claimed prima facie case of obviousness. However, the applicant has failed to compare the applicant’s result with the closest prior art, which in this case is the reference of Pierce. 
Moreover, MPEP 716.02(c) states that expected beneficial results are evidence of obviousness and in this case, one would have reasonably expected that asparaginase from Gram-positive Rhodococcus rhodochrous would not comprise endotoxins as compared to asparaginases from E. coli or Erwinia. It was well-known before the effective filing date that an asparaginase preparation obtained from Gram-negative bacteria such as E. coli and Erwinia can comprise Gram-negative endotoxins and result in fatal allergenic reactions (see, e.g., Pierce, supra, column 2, lines 50-52, and El-Naggar et al., Sci. Rep. 6:32926, 2016, 16 pages, particularly p. 1, bottom). In this regard, Pierce acknowledges a need to obtain an asparaginase from a microorganism while avoiding the production of Gram-negative endotoxins (column 2, lines 52-55) and specifically discloses inducing and obtaining asparaginases from Gram-positive microorganisms (column 3, lines 28-31; column 12, lines 5-20). Given that Gram-negative endotoxins from E. coli or Erwinia induce allergenic reactions, and given that Gram-positive Rhodococcus rhodochrous does not produce Gram-negative endotoxins, one would have reasonably expected that Pierce’s Rhodococcus sp. DAP 96253 asparaginase would not comprise Gram-negative endotoxins of E. coli or Erwinia and would not induce allergenic reactions caused by Gram-negative endotoxins of E. coli or Erwinia. 
prima facie case of obviousness.

Conclusion
Status of the claims:
Claims 1-5, 7, 8, and 11-21 are pending.
Claims 3, 5, and 14-21 are withdrawn from consideration.
Claims 1, 2, 4, 7, 8, and 11-13 are rejected.
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/David Steadman/Primary Examiner, Art Unit 1656